          Case 1:20-cv-04162-LGS Document 42 Filed 12/14/20 Page 1 of 3

Jeffrey M. Eilender
Partner

212 612-1212                                              26 Broadway, New York, NY 10004
jeilender@schlamstone.com                                 Main: 212 344-5400 Fax: 212 344-7677
                                                          schlamstone.com

December 14, 2020

BY ECF
Hon. Lorna G. Schofield
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re:       Erdman v. Victor et al., 20-CV-04162-LGS

Dear Judge Schofield:

This firm represents Defendant Adam Victor in the above-captioned defamation action
brought by Pro Se Plaintiff Tyler Erdman. I write in response to Mr. Erdman’s letter,
dated December 11, 2020, which requests leave to file a motion to disqualify my firm,
Schlam Stone & Dolan LLP (“SSD”). Mr. Victor opposes Mr. Erdman’s request for leave
because: 1) Mr. Erdman has no standing to bring such a motion; 2) Mr. Erdman fails to
show how the purported conflicts cited by Mr. Erdman are sufficient to disqualify SSD in
this action; and 3) leave for such a motion is better suited for after resolution of
Defendants’ motion to dismiss, for which Defendants’ reply is due this Saturday,
December 19.

I. Standing
Plaintiff completely ignores that a party with whom the attorney has never had an
attorney-client relationship lacks standing to seek the disqualification of that attorney
due to a conflict of interest. Turner v. Owens Funeral Home, Inc., 140 A.D.3d 632, 634 (1st
Dept. 2016). Mr. Erdman has never had an attorney-client relationship with SSD. Thus,
he has no standing to bring a motion to disqualify.

There are many good reasons why courts strictly adhere to the standing requirement for
motions to disqualify. First, the basis of a motion to disqualify is that the attorney
breached (or is in danger of breaching) a duty to his current or former client. See
Develop Don’t Destroy Brooklyn v. Empire State Dev. Corp., 31 A.D.3d 144, 150 (1st Dept.
2006). Where there was never any such duty owed, there can be no breach. See id. Since
SSD never owed any duty to the Plaintiff, and he cannot therefore claim that its
representation of Mr. Victor breaches any duty owed to him. Id.

Second, disqualification is a shield to protect the confidences that the former client may
have conveyed to the attorney, not a sword to obtain a tactical advantage. See Bauerle v.
Bauerle, 161 Misc. 2d 973, 975, aff’d, 206 A.D.2d 937 (4th Dept. 1994); Mayers v. Stone
Castle Partners, LLC, 126 A.D.3d 1, 6 (1st Dept. 2015) (disqualification motions made for
tactical reasons should be denied). The standing requirement ensures that motions to
         Case 1:20-cv-04162-LGS Document 42 Filed 12/14/20 Page 2 of 3




Hon. Lorna G. Schofield
December 14, 2020
Page 2 of 3 Pages

disqualify are not made by an opportunistic adversary to procure such a tactical
advantage. Here, disqualification is not necessary to shield SSD’s disclosure of Plaintiff’s
confidences because he never conveyed those confidences to SSD. His motivation in
making this motion is purely tactical, likely made in order to deprive Mr. Victor the
benefit of having counsel who is well-qualified to represent him in this action, given
SSD’s experience in the two related actions in New York State Supreme Court.

Third, allowing any party to move to disqualify an attorney based upon a purported
conflict of interest would produce absurd results, like the circumstances here: Plaintiff,
whose personal animus against Mr. Victor is apparent from his Amended Complaint, is
effectively asking to be an advocate for the interest of Mr. Victor in this action against
the interest of counsel to whom Mr. Victor still consents to representation by. Yet,
Plaintiff cannot even identify with particularity what the conflict of interest is or how
SSD’s interest inhibits effective representation of Mr. Victor’s interest in this action.

II. Purported Conflicts
Plaintiff asserts three bases for his motion, all of which relate to Transnational
Management Systems, LLC et al v. Pegasus Elite Aviation, Case No. LC 100724 (“Pegasus”),
pending in the Superior Court of the State of California for the County of Los Angeles,
Northwest Division, in which, until, recently, SSD represented Transnational
Management Systems, LLC, and Transnational Management Systems II, LLC (collectively,
“TNMS”) (each owned by Mr. Victor) as Plaintiffs.1

The first basis is the judgment referenced in Plaintiff’s letter, which was confessed by
Mr. Victor in favor of SSD. The related Affidavit of Confession of Judgment by Mr. Victor
is attached hereto as Exhibit 1. Mr. Victor confessed judgment in order to induce SSD to
pay outstanding and future invoices owed to TNMS’ damages expert. (Ex. 1, ¶ 4 –5.)

A confession of judgment between an attorney and client relating to legal fees and
disbursements owed from another matter does not create a conflict of interest. See
Harris v Harris, 84 Misc 2d 893, 896 (Sup. Ct, Kings County 1976) (denying
disqualification motion by wife in divorce action of attorney who took confession of
judgment from husband for legal fees from prior criminal matter). Plaintiff cites no
authority to the contrary. Indeed, to accept Plaintiff’s contention would produce the
absurd result that a conflict of interest is created whenever a client fails to timely pay his
or her attorney.

The second and third bases cited by Plaintiff is SSD’s assertion on a motion to withdraw
in Pegasus that conflicts had arisen between it and TNMS which made continued

1In Pegasus, TNMS are asserting breach of contract claims pertaining to airplane lease agreements against
a charter company. Plaintiff is not a party to Pegasus.
        Case 1:20-cv-04162-LGS Document 42 Filed 12/14/20 Page 3 of 3




Hon. Lorna G. Schofield
December 14, 2020
Page 3 of 3 Pages

representation impossible and Mr. Victor’s purported response to that motion accusing
SSD of “fraud” and “malpractice.”. Each relates only to Pegasus, which bears no relation
to the instant action. As the party seeking disqualification, Plaintiff bears the burden to
show how the events relating to the motion to withdraw in Pegasus create conflicts in
the instant action. Since Plaintiff makes no attempt to do so, he fails to meet his burden.

III. Timing of the Motion to Disqualify
Finally, Mr. Victor submits that, as explained further in Mr. Victor’s September 24, 2020,
pre-motion letter to the Court, it is highly likely that Defendants’ motion to dismiss will
be granted. If the motion to dismiss is granted, any motion to disqualify would be made
moot. See Mehmet v Gautier, 2019 WL 4805859, 2019 US Dist LEXIS 170184, at *1 (SDNY
Sep. 30, 2019, No. 18-CV-9090 (VSB)). Especially given that Defendants’ reply on their
motion to dismiss is due this Saturday, December 19, and consistent with this Court’s
decision to stay discovery pending the motion to dismiss, this issue should therefore not
be revisited until the Court rules on the motion to dismiss.

Moreover, since Defendants’ joint memorandum of law on the motion to dismiss was
primarily authored by counsel for Co-Defendant Manhattan Place Condominium, there is
surely no harm in consideration of the motion to dismiss while SSD represents Mr.
Victor.

Respectfully submitted,




Jeffrey M. Eilender

Copies To:
Pro Se Plaintiff Tyler Erdman (by ECF)
Steven Landy, Counsel for Manhattan Place Condominium (by ECF)
